Citation Nr: 1737628	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  08-32 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent prior to February 1, 2007 for coronary artery disease (CAD), status post bypass graft, and in excess of 30 percent from June 1, 2007.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Eric A. Gang, Esq.



WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to March 1976.  He died in October 2016, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2007 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In a December 2007 rating decision, the RO granted service connection for CAD and assigned the Veteran a 10 percent evaluation from January 23, 2007 to January 31, 2007, a 100 percent temporary total disability rating from February 1, 2007 to May 31, 2007, and a 30 percent evaluation as of June 1, 2007.  The March 2009 rating decision reflects entitlement to TDIU was denied.

In January 2012, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file.  

In March 2012, the Board remanded the case for further development of the record, including obtaining a VA examination and medical opinion.  There has been substantial compliance with the requested development.  Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141 (1999).

Subsequent to the July 2016 statement of the case, the Veteran submitted additional evidence without a waiver of RO review.  However, as his claims are being remanded, the Agency of Original Jurisdiction will have an opportunity to review all the submitted documents. 

The Veteran requested that his case be advanced on the docket due to serious illness.  The Board finds that there is sufficient cause in this case due to serious illness and the motion to advance the case on the docket is granted.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appellant filed a timely request for substitution and the RO determined that she was a valid substitute claimant.  A person eligible for substitution is defined as "a living person who would be eligible to receive accrued benefits due to the claimant . . . ."  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2016).  Accordingly, the appellant is substituted in place of the Veteran to prosecute the appeal for the claims for an increased rating for coronary artery disease and entitlement to a total disability rating based on individual unemployability, which were pending at the time of the Veteran's death.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets further delay from the additional remand of the claims for an increased rating for coronary artery disease and entitlement to a total disability rating, but it is necessary to ensure there is a complete record and so that the Veteran, is afforded every possible consideration.   

This case requires a remand for a number of reasons.  First, the March 2009 rating decision and October 2011 supplemental statement of the case (SSOC) note that Social Security Administration (SSA) records were made a part of the claims file and reviewed during adjudication.  It appears that in late 2015, the Veteran's claims file was lost and the file had to be rebuilt.  However, the Veteran's SSA records are not currently associated with the Veteran's electronic claims file and therefore the Board cannot review them as part of the record on appeal.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  As the file indicates that the Veteran's SSA records may be relevant to the Veteran's claim on appeal, the VA has an obligation to obtain these records.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  Thus, the Board must remand the case so that the RO can obtain the Veteran's Social Security records and associate them with the Veteran's claims file.  

Second, in August 2016, the Veteran submitted additional evidence, including an article pertaining to coronary artery calcium levels and risk of atherosclerotic disease.  As the Veteran argues that his high coronary artery calcium levels reflect the severity of his coronary artery disease for rating purposes, the Board finds that this study may be pertinent to the Veteran's claims.  These records were associated with claims file after the issuance of the July 2016 supplemental statement of the case (SSOC), but to date, they have not been reviewed by the AOJ in conjunction with the claims on appeal, and neither the Veteran nor his representative have waived such review of these records.  See 38 C.F.R. § 20.1304(c) (2016) (any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant).  Because the substantive appeal in this case was filed prior to February 2013, the recent amendment to 38 U.S.C.A. § 7105(e)(1) allowing for initial review of such evidence by the Board is not applicable.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Appropriate efforts should be undertaken to associate with the claims file any outstanding Social Security Administration disability records, to include: any pertinent claim for benefits, the Social Security Administration decision, and copies of all of the medical records upon which any decision concerning the Veteran's entitlement to benefits was based.

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  Readjudicate the claims for an increased rating for coronary artery disease and entitlement to TDIU, to include evidence submitted after the last SSOC in July 2016, and any additional development that may be warranted.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




